Citation Nr: 0510665	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-18-799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947 and from August 1968 to August 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD, 
prostatitis, and granted service connection for diabetes 
mellitus evaluated as 20 percent disabling.  The veteran 
submitted a notice of disagreement as to both service 
connection denials and to the evaluation of his diabetes; 
however, in his substantive appeal, he indicated that he 
wished to appeal only the issue relating to service 
connection for PTSD.  

The veteran testified at a hearing at the RO before a member 
of the Board in December 2003.  

In April 2004, the veteran submitted evidence and a statement 
that may be construed to be a claim for an increased rating 
for diabetes mellitus.  That issue has not been developed for 
appellate review, is not inextricably intertwined with the 
issues before the Board, and is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDING OF FACT

PTSD is not currently demonstrated.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the 
case.  In addition, the veteran was furnished a letter in May 
2001 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence that he believes pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  The rating action that 
was appealed was adjudicated subsequent to the issuance of 
the VCAA notification.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for PTSD that, he 
asserts had its onset during his service in the Republic of 
Vietnam.  In order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304 (f).

Review of the record shows that the veteran did serve in 
Vietnam from November 1968 to February 1970.  Service medical 
records do not show any complaint or manifestation of a 
psychiatric disorder, including PTSD.  Review of the medical 
records submitted in support of the veteran's claim, which 
include private and VA outpatient treatment reports, show no 
complaints or manifestations of a psychiatric disorder.  

Examinations for the purpose of determining whether the 
veteran had PTSD as a result of his service in Vietnam were 
conducted by VA in August 2002 and in February 2003.  On 
those occasions, the examiners fully evaluated the veteran's 
psychiatric history and both rendered opinions that he did 
not have any diagnosed psychiatric disorder, including PTSD.  
The veteran, through his representative, requests that VA 
schedule the veteran for another psychiatric examination in 
order to determine whether he has PTSD.  The Board concludes 
there is no justification or need for referral for an 
additional VA opinion in this case because the evidence of 
record is sufficient to decide the issue on appeal, 
specifically in light of the VA examination report findings 
from August 2002 and February 2003.  This evidence weighs 
heavily against the veteran's claim.

The veteran is claiming service connection for a disorder for 
which no manifestations have been discovered.  While he has 
given sworn testimony to the effect that he believes that 
there is a relationship between service and the development of 
PTSD, it is noted that he is a layman, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As PTSD is not currently manifested in the record, service 
connection must be denied, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has PTSD due to his military service.  Accordingly, 
the claim for service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


